Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/ After Final Consideration Program Pilot (AFCP 2.0) request, filed December 15, 2021. As filed, claims are 1, 3, 5-17 pending of which claims 16 and 17 are new; claims 1, 3, 5, 10, 13, are amended. Claims 2, 4 are cancelled. 
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claims 5-9  under 35 U.S.C. § 112(b) is withdrawn per claim amendments to delete terminology “in particular”.
Allowable Subject Matter
Claims 5-9, 16, are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Group I: claim 1, 3 and 15 directed to composition containing  the allowable product, and claims 10-14, 17 drawn to a  kit and method of using allowable product previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR § 1.104.
Because a claimed invention previously withdrawn from consideration under 37
CFR § 1.142 has been rejoined, the restriction requirement between Groups I-IV as set forth in the Office action mailed on 05/01/2021 is hereby withdrawn. In view of the
withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See MPEP § 804.01.
Claims 1, 3, 5-17 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed biphasic system comprising: a non-aqueous phase comprising benzyl benzoate; and a surfactant in the form of polyethylene glycol dodecyl ether; and an aqueous phase comprising a mixture comprising at least 60% formic acid, 10% to 30% acetic acid, and 3% to 7% ethanol; wherein the non-aqueous phase is dispersed as droplets within the aqueous phase and the biphasic system comprises an antimicrobial agent, the compositions of claim 1, and a kit comprising biphasic system of claim 5 and the composition of claim 1; are novel and non-obvious over the prior art. 

The closest prior art is US 2010/0233292  by Rocker et al. Sept 16, 2010 which teaches a germicidal lotion composition for treating or preventing diseases and wounds in 
Conclusion
Claims 1, 3, 5-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANA Z MURESAN/Primary Examiner, Art Unit 1622